Mr. Justice Sharswood
delivered the opinion of the court January 6th 1879.
. A building and loan association, organized under the Act of Assembly of April 12th 1859, Pamph. L. 544, is a species of partnership for dealing in money. The borrower has often to pay very large interest, and if he fails so as not eventually to secure the advantages of his contract, it seems very hard, even cruel, to exact so heavy a forfeiture. Yet he became a member of the association in view of the large profits expected to accrue from these heavy discounts to the common fund. Had he continued to pay, when the association wound up he would have received his full share of his own discount as well as those of others. It would require $5 per' annum to pay off $100 in twenty years, and the interest during the same period, crediting each payment on the principal, would be $77. Our building associations often wind up in six or eight years, that is their common fund becomes equal to $200 a share, to be distributed to the members or applied in discharge of their loans. Thus it will be seen that the borrower at usury is himself also a lender at usury, and if he can, by economy and self-denial, manage to make his payments, is sure to come out in the end a large gainer. It would be very unjust to those who thus make their payments' regularly, if the court, from sympathy for those who have fallen behindhand, should refuse to enforce the obligations. Thousands of these associations have been organized and been wound up without their names ever appearing on the docket of the court, and millions of dollars have been accumulated from the savings of scanty wages. However it may be elsewhere, Philadelphia has become emphatically a city of comfortable homes for the poor by means of these organizations. The question in this case was submitted to the learned judge below under the Act of 1874, without the intervention of the jury. He has reported the facts with his opinion, and we affirm the judgment for the reasons he has stated.
J udgment affirmed.